--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FIRST MODIFICATION AND AMENDMENT AGREEMENT
 
THIS FIRST MODIFICATION AND AMENDMENT AGREEMENT (“Agreement”) is made effective
this 4th day of November, 2011 (the “Execution Date”), by and among NXT
Nutritionals Holdings, Inc., a Delaware corporation (the “Company”), and each of
the investors set forth on the signature page hereto (individually, a “Holder”
and collectively, the “Holders”).  Parties to this Agreement are individually
referred to as the “Party,” and collectively referred to as the “Parties.”
Capitalized terms used herein but not otherwise defined shall the meanings
ascribed to them in the Transaction Documents (defined below).
 
RECITALS
 
WHEREAS, the Company is a public company currently traded on the Over the
Counter Bulletin Board.
 
WHEREAS, on August 27, 2009, the Company completed a private offering of an
aggregate subscription amount of $3,173,000 of gross proceeds through the
issuance of investment units to certain accredited investors at  a purchase
price of $50,000 per unit and consisted of (i) a three year convertible
debenture (the “2009 Debentures”) in the principal amount of sixty five thousand
dollars ($65,000) bearing annual interest at a rate of 10% and convertible into
shares of Company common stock at a conversion price of $.40 per share, (ii)
five year Series A warrants to purchase 100% of Company common stock underlying
the 2009 Debentures at an exercise price of $.40 per share (the “Series A
Warrants”), and (iii) five year Series B warrants to purchase 100% of the
Company common stock underlying the 2009 Debenture at an exercise price of $0.60
per share (the “Series B Warrants” and, together with the Series A Warrants, the
“2009 Warrants”) (collectively, the “2009 Warrants” and together with the 2009
Debentures are referred to as the “Securities”).
 
WHEREAS, on October 13, 2011, the Company and NXT Investment Partners, LLC, a
Delaware limited liability company (“NIP”) executed a term sheet (the “Term
Sheet”) pursuant to which NIP agreed to make an investment (the “Investment”) in
the Company in the form of a cash loan to the Company equal to a minimum of
$1,000,000 and a maximum of $1,500,000 of gross proceeds (the amount loaned
shall be referred to as the “Principal Amount of the 2011 Note”) in exchange for
a four-year promissory note (“2011 Note”) and shares of Series A Preferred Stock
(“Preferred Stock”) of the Company upon the terms and conditions set forth in
the Term Sheet, a summary of which is attached hereto as Exhibit A.
 
WHEREAS, the Company and NIP have agreed to proceed with the Investment
contemplated by the Term Sheet only if the holders of 65% of the aggregate
outstanding principal amount of the 2009 Debentures agree either (i) to consent
to the proposed Investment including the issuance by the Company of the 2011
Note and the Preferred Stock, or (ii) to convert their 2009 Debentures into
common stock of NXT.
 
WHEREAS, in order to enable the Company to raise additional funds from NIP and
other third parties and restructure the financial and other terms of the 2009
Debentures and Series C Warrants, the Parties desire to amend the Transaction
Documents to modify the rights and obligations of the Company and the Holders
set forth therein. The 2009 Debentures and the 2009 Warrants and the amendments
thereto are collectively referred to as the “Transaction Documents.”
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties hereby agree as follows:
 
1. The Holder hereby consents to the issuance of the 2011 Note and the Preferred
Stock to NIP in the Investment and the other transactions contemplated by the
Term Sheet (including the execution of a security agreement and grant of a first
priority lien on the Company’s assets by the Company and the execution of
guarantees by the Company’s subsidiaries.
 
 
1

--------------------------------------------------------------------------------

 
 
2. The 2009 Debentures and the 2009 Warrants are hereby amended and modified as
follows:
 
(a)  
the Conversion Price (as defined in the 2009 Debentures) and the Exercise Price
(as defined in the 2009 Warrants) shall be $0.25 per share of common stock;

 
(b)  
all Holders of Securities waive their rights under Section 5(b) of the 2009
Debentures and under Section 2(d) of the 2009 Warrants; and

 
(c)  
all Holders agree that the Maturity Date (as defined in the 2009 Debentures)
shall be amended to extend the Maturity Date to the date which is 48 months from
the closing of the Investment.

 
3. The Company shall file with the Securities and Exchange Commission, a Form
8-K describing the material terms of the modifications contemplated hereby
within four (4) Business Days following the Effectiveness.
 
4. Each Holder confirms, as to itself, the accuracy of the representations and
warranties set forth in Sections 4(A) through (F) of the 2009 Debentures with
respect to the 2009 Debentures and 2009 Warrants held by such Holder and the
modification to such Securities pursuant to this Agreement.
 
5. All questions and issues concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflict of laws thereof.  Each Party agrees that
all legal proceedings concerning the interpretation, enforcement and defense of
this Agreement shall be commenced in the state and federal courts sitting in the
City of New York, Borough of Manhattan (the “New York Courts”).  Each Party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such New York
Courts, or such New York Courts are improper or inconvenient venue for such
proceeding.  Each Party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such Party at the address in effect for notices
to it under the 2009 Debenture and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by applicable law.  Each Party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. If any Party shall commence
an action or proceeding to enforce any provisions of this Agreement, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred.
 
6. The Company represents and warrants to the Holders that (i) it has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder and therein; (ii) the execution and delivery of this
Agreement by the Company have been duly authorized by all necessary action on
the part of such Company and no further action is required by such Company, its
board of directors or its stockholders in connection therewith; (iii) this
Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except (a) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies and (c) insofar as indemnification and contribution
provisions may be limited by applicable law and (iv) the Company has reserved a
sufficient number of authorized shares of common stock for issuance upon
conversion of the 2009 Debentures and exercise of the 2009 Warrants.
 
 
2

--------------------------------------------------------------------------------

 
 
7. If the terms and provisions contained in the Transaction Documents in any way
conflict with the terms and provisions contained in this Agreement, the terms
and provisions contained in this Agreement shall prevail.
 
8. Except as amended and modified by this Agreement, all of the terms,
representations, warranties, covenants, indemnifications, agreements and all
other provisions of the Transaction Documents shall continue to remain in full
force and effect.
 
9. Capitalized terms and phrases used in this Agreement without definition shall
have the respective meanings set forth in the Transaction Documents, unless
otherwise specified.
 
10. This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a facsimile signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile signature.
 
11. If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.
 
12. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
13. No provision of this Agreement may be waived, modified, supplemented or
amended except in a written instrument signed by the Company in the case of an
amendment, and the Holders holding at least 67% of the then outstanding
principal amount of the 2009 Debentures, except that any amendment that relates
to a provision of the 2009 Warrants may only be waived, modified, supplemented
or amended by a written instrument signed, by the Company (in the case of an
amendment) and the Holders of 2009 Warrants to purchase at least 65% of the
shares of common stock issuable upon exercise of the then outstanding 2009
Warrants.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
14. This Agreement will become effective at the time that it is joined into by
the Company and the Requisite Holders (the “Effectiveness”), and the amendments
and modifications made hereunder shall be binding on all Holders executing this
Agreement as applicable.  “Requisite Holders” means 65% of the outstanding
principal amount of the 2009 Debentures.
 
15. Notwithstanding the foregoing, if the Company does not receive the
Investment of at least $1,000,000 principal amount of 2011 Notes on or prior to
sixty (60) days following the Effectiveness, then this Agreement shall be null
and void and of no force and effect and the terms of the Transaction Documents
shall be as in effect immediately prior to the Effectiveness.
 


 
 
[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused its respective signature page to this
First Modification and Amendment Agreement to be duly executed as of the date
first written above.
 
  
COMPANY:
 
  
NXT NUTRITIONALS HOLDINGS, INC.
 
  
   
By:
/s/ Francis McCarthy
Name: Francis (“Michael”) McCarthy
Title:   Chief Executive Officer
           
HOLDER
       
_____________________________________
Name:

  
 
 
Principal Amount of 2009 Debenture held by Holder: $_______________
Number of Conversion Shares held by Investor:
_________________
Number of Warrants held by Investor:
_________________


 
 
4

--------------------------------------------------------------------------------